PER CURIAM.
A sentencing pursuant to agreements that gave credit for all time served and orders that the sentence was to run concurrent with a sentence imposed in a different county for different offenses does not include, as a matter of law, a credit for time served in the other jurisdiction. Besides, it is clear from the record of the plea colloquy that the appellant was to receive credit only for the time served in Dade County. The State concedes, however, that the time served in Dade County was forty-two rather than the thirty-two days credited.
The remaining points in this pro se appeal are either without merit or are not reviewable by appeal of the sentencing order.
Affirmed in part, reversed in part, and remanded for correction of the sentence in accordance with the confession of error.